In an action for specific performance of an agreement to give plaintiff an option to lease a garage or for damages, plaintiff appeals from a judgment entered after trial before the court without a jury, which judgment awarded plaintiff nominal damages. Judgment unanimously affirmed, without costs. The sole question of fact in this ease is whether the lease itself has any monetary value. Determination of that question depends on whether the rent reserved by the lease is less than the market rental value of the property. On conflicting evidence, the trier has awarded nominal damages on a finding that the lease has no value. That finding is supported by the weight of the credible evidence. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Murphy, JJ. [See 285 App. Div. 831.]